Citation Nr: 1108976	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back condition, diagnosed as degenerative joint disease of the lumbosacral spine with chronic low back pain.

2.  Entitlement to service connection for a right knee condition, diagnosed as degenerative joint disease of the right knee, status-post arthroscopic repair of torn medial meniscus.

3.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from January 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA), Oakland, California, Regional Office (RO), which inter alia denied service connection for a back condition, a right knee condition, and depression.  The Veteran disagreed with such denials and subsequently perfected appeals. 

In October 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

In December 2009, the Board remanded the service connection claims for a back condition, a right knee condition, and depression, to the AMC/RO for additional development, including obtaining any outstanding medical records prior to and after the Veteran's April 1969 motor vehicle accident, to include treatment records from the VA Clinic in Eureka, California; obtaining Social Security Administration (SSA) records; and providing a VA examination regarding the etiology of his back and right knee disabilities and a VA examination for his depression disability if service connection is established for the back and/or right knee disability.  That development was completed and the case was returned to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for a back condition, a right knee condition, and depression.  Although the Board regrets the additional delay, further development is needed prior to adjudicating the merits of the claims.

Initially, the Board notes that in January 2011 the Veteran submitted a statement from his sister (see January 2011 Type-Written Statement from the Veteran's Sister), such statement has not been considered by the RO, the agency of original jurisdiction (AOJ), as such evidence was not of record when the AOJ last adjudicated the claim in the December 2010 Supplemental Statement of the Case.  Further, the Veteran has not provided a waiver of consideration by the AOJ of such evidence.  As such, remand for initial consideration by the RO of the January 2011 statement from the Veteran's sister is required under 38 C.F.R. § 20.1304(c) (2010).  

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection is also warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the record shows that there are current back and right knee disabilities, diagnosed as degenerative joint disease of the lumbosacral spine with chronic low back pain and degenerative joint disease of the right knee, status-post arthroscopic repair of torn medial meniscus, as reflected in a February 2010 VA Examination Report.  Further, with regard to his back disability, the Veteran claims he injured his back in-service while lifting heavy parts and equipment to include tires and batteries while serving as a repair parts specialist.  See July 2007 Hand-Written Statement from the Veteran; December 2009 Board Hearing Transcript.  In the alternative, the Veteran claims that his duties as a repair parts specialist, including lifting heavy equipment and parts, aggravated and/or permanently worsened his pre-existing back disability.  See id.  

Review of the evidence of record reveals that the Veteran was involved in a motor vehicle accident and injured his back in April 1969.  See November 1969 Report of Medical History.  Review of his service personnel records and DD-214 shows that his various military occupational specialties were a heat and ventilation specialist and a repair parts specialist.  Although the Veteran's service treatment records (STRs) include documentation of an in-service back injury with pain on lifting (see November 15th Clinical Record (unknown year)), only the month and day of such notation is legible and the year is illegible.  The possible years of such notation could be pre-induction (1969) or post-induction (1970 or 1971).  However, resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's statements regarding in-service back injury while serving as a repair parts specialist consistent and credible with such service.  

With regard to the Veteran's right knee disability, he claims that he had knee problems in-service as a result of lifting heavy equipment to include tires and batteries while serving as a repair parts specialist.  Although the Veteran's STRs are negative for any documented in-service right knee disability and/or injury, the Board finds the Veteran's statements regarding in-service right knee injury while serving as a repair parts specialist consistent and credible with such service.  
  
It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board should evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Further review of the record reveals that the Veteran was provided with a VA examination regarding the etiology of his back and right knee disabilities.  See February 2010 VA Examination Report.  Although the examiner opined that "it would be mere speculation on my part to make any connection of [the Veteran's] current right knee and lumbosacral spine conditions to that of his service," and "thus I cannot resolve this issue without resorting to mere speculation," the Board finds that such opinions are unclear and incomplete.  In this regard, although the examiner implied a negative relationship between the Veteran's right knee and back disabilities and his service, the examiner failed to provide any opinion in terms of whether "it is as least as likely as not (a 50 percent probability or greater)" that the Veteran's right knee and/or back disabilities are related to service, to include the Veteran's credible statements of back and right knee injuries while serving as a repair parts specialist.  Further, the examiner failed to opine whether the Veteran's pre-existing back disability "was aggravated or permanently worsened" by his service, to include his credible statements of back injury while serving as a repair parts specialist.  In addition, in forming his opinions, the examiner failed to provide a complete rationale for any opinion.  See February 2010 VA Examination Report.
Therefore, the Board finds such examination inadequate to decide the claim.  As such, an addendum to the February 2010 VA Examination Report regarding the service connection claims for a back condition and a right knee condition, or a new VA examination, if the February 2010 examiner is not available, is necessary to ascertain whether the Veteran's back and right knee disabilities are related to service, or if found to be pre-existing disabilities, whether such pre-existing disabilities were aggravated or permanently worsened by the Veteran's service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).   

In addition, the Veteran's remaining claim, that of entitlement to service connection for depression, is found to be inextricably intertwined with the issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Specifically, the Veteran claims that his depression disability is secondary to his back and right knee disabilities.  Thus, action on the secondary service connection claim for depression is deferred pending resolution of the service connection claims for a back condition and a right knee condition.   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The claims folder should be returned the same VA examiner who conducted the February 2010 VA examination at the san Francisco VAMC for clarification of his opinion as to whether the Veteran's current back and right knee disabilities, to include degenerative joint disease of the lumbosacral spine with chronic low back pain and degenerative joint disease of the right knee, status-post arthroscopic repair of torn medial meniscus, are related to service or are pre-existing disabilities that were aggravated or permanently worsened as a result of the Veteran's service.  

Specifically, the examiner should provide an opinion as to whether the Veteran's back disability and right knee disability, pre-existed service.  If the examiner determines the Veteran's back and/or right knee disability pre-existed service, then he should provide an opinion as to whether it is likely as not (a 50 percent probability or greater) that the pre-existing  back and/or right knee disability itself was otherwise aggravated or permanently worsened as a result of the Veteran's service, to include the Veteran's credible statements of lifting heavy parts and equipment while serving as a repair parts specialist.  In giving an opinion, the examiner should specifically comment as to whether such aggravation/worsening may be considered a permanent worsening of a pre-existing condition, or whether such aggravation/worsening resulted in a temporary exacerbation or natural progression of the pre-existing dermatitis of the face disability.  A complete rationale should be provided for any opinion.       

If the examiner determines that the Veteran's back and/or right knee disability did not pre-exist service, he should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back and/or right knee disability is related to the Veteran's service, including the Veteran's credible statements of lifting heavy parts and equipment while serving as a repair parts specialist.  A complete rationale should be provided for any opinion.  

If the February 2010 VA examiner is not available, the Veteran should be provided a new VA examination regarding his back and right knee disabilities.  The examiner should provide an opinion as to whether the Veteran's back disability and right knee disability, pre-existed service.  If the examiner determines the Veteran's back and/or right knee disability pre-existed service, then he or she should provide an opinion as to whether it is likely as not (a 50 percent probability or greater) that the pre-existing  back and/or right knee disability itself was otherwise aggravated or permanently worsened as a result of the Veteran's service, to include the Veteran's credible statements of lifting heavy parts and equipment while serving as a repair parts specialist.  In giving an opinion, the examiner should specifically comment as to whether such aggravation/worsening may be considered a permanent worsening of a pre-existing condition, or whether such aggravation/worsening resulted in a temporary exacerbation or natural progression of the pre-existing dermatitis of the face disability.       

If the examiner determines that the Veteran's back and/or right knee disability did not pre-exist service, he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back and/or right knee disability is related to the Veteran's service, including the Veteran's credible statements of lifting heavy parts and equipment while serving as a repair parts specialist. 
A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.  The examiner should reconcile any opinion with the Veteran's service personnel records and STRs.

2.  As requested in the December 2009 Board Remand, if the AMC/RO grants the Veteran service connection for his back and/or right knee conditions, schedule him for a VA examination to determine the nature and etiology of any mental disability that may be reasonably encompassed by any evidence received upon remand, to include depression, in accordance with Clemons, supra.  The claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be requested to offer an opinion as to the following: 

(a)  Does the Veteran currently have any mental disability, to include depression?  Please specify all such disabilities.

(b)  For any diagnosed mental disability, is it at least as likely as not (probability of 50% or more) that any such condition was incurred during active service?

(c)  If any diagnosed mental disability was not incurred during service, is it at least as likely as not that such condition was caused by or aggravated beyond its normal progression as a result of his back and/or right knee disabilities, if they have been determined to be service-connected?  

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion as to any of these questions cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.    

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims for a back condition, a right knee condition, and depression, taking into account any newly obtained evidence, in particular the January 2011 Type-Written Statement from the Veteran's Sister and any additional evidence obtained as a result of this Remand.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional 

evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


